ACCEPTED
                                                                                             14-14-00726-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       3/18/2015 12:42:37 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 14-14-00726-CR

RICHARD ANTHONY SCOTT                       X    14TH COURT OF APPEALS
                                                                  FILED IN
                                            X                        14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                            X                        3/18/2015 12:42:37 PM
VS.                                         X                        CHRISTOPHER A. PRINE
                                            X                                 Clerk
                                            X
THE STATE OF TEXAS                          X    OF THE STATE OF TEXAS


                 Court-Appointed Counsel’s Motion to Withdraw

TO THE COURT:

      COMES NOW, BOB WICOFF, attorney at law, and moves to withdraw as

attorney of record for the Appellant, Richard Anthony Scott, in the above cause, and

as grounds therefore would show as follows:

                                            I.

      The undersigned is filing, simultaneously with this motion, the Appellant’s

Brief in Support of Motion to Withdraw, in which he argues that there are no

arguable issues to be raised in the Appellant’s appeal. Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Stephens v. State, 35 S.W.3d 770 (Tex.App.-

Houston [1st Dist.] 2000, no pet).

      For the reasons that are stated in such brief, the undersigned moves that he be

allowed to withdraw from representing the Appellant further in this appeal. Should

this Court grant this motion, the undersigned will attempt to inform the Appellant of

the result of his appeal and will also attempt to inform the Appellant that he may, on
his own, pursue discretionary review in the Court of Criminal Appeals. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).

      The undersigned has mailed a copy of this motion, as well as a copy of both

the Appellant’s brief and a copy of the entire appellate record (which consists of one

volume of the Clerk’s Record, and four volumes of the Reporter’s Record) to the

Appellant at his current address, which is:

                                         Richard Scott
                                         TDCJ # 01947385
                                         Bartlett Unit
                                         1018 Arnold Drive
                                         Bartlett, Texas 76511

      WHEREFORE, the undersigned moves that he be allowed to withdraw as

court-appointed attorney of record for the Appellant, Richard Anthony Scott, in the

above styled appeal.

                                               Respectfully submitted,

                                               Alexander Bunin
                                               Chief Public Defender
                                               Harris County Texas

                                               /s/ Bob Wicoff
                                               Bob Wicoff
                                               Assistant Public Defender
                                               Harris County Texas
                                               1201 Franklin, 13th floor
                                               Houston Texas 77002
                                               (713) 274-6781/(713)-368-9278 (Fax)
                                               TBA No. 21422700
                                                Bob.wicoff@pdo.hctx.net
                               Certificate of Service

      I hereby certify that on March 18, 2015, a true and correct copy of the

foregoing motion was delivered to the Harris County District Attorney’s Office,

appellate division, by efile.txcourts.gov, as well as to the Appellant at the following

address:

                                        Richard Scott
                                        TDCJ # 01947385
                                        Bartlett Unit
                                        1018 Arnold Drive
                                        Bartlett, Texas 76511


                                              /s/ Bob Wicoff
                                              Bob Wicoff